                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 ANDRE VANCE POWELL,

                       Petitioner,

           v.                                        CAUSE NO. 3:19CV80-PPS/MGG

 WARDEN,

                      Respondent.

                                  OPINION AND ORDER

       Andre Vance Powell, a prisoner without a lawyer, filed a habeas corpus petition

challenging the prison disciplinary hearing (SBW18-07-0009) in which the Disciplinary

Hearing Officer found him guilty of unauthorized possession of property. ECF 1 at 1, 3.

However, Powell did not lose any earned credit time, and he was not demoted in credit

class. Id. As such, he has not been deprived of a liberty interest as a result of this

hearing.

       A prison disciplinary action can only be challenged in a habeas corpus

proceeding where the discipline results in the lengthening of the duration of

confinement. Hadley v. Holmes, 341 F.3d 661, 664 (7th Cir. 2003). Here the disciplinary

proceeding did not result in the lengthening of the duration of Powell’s confinement,

and habeas corpus relief is not available. Because there is no relief that he can obtain in

this habeas corpus proceeding, the petition will be denied.

       ACCORDINGLY:
     Andre Vance Powell’s habeas corpus petition is DENIED pursuant to SECTION

2254 HABEAS CORPUS RULE 4.

     The clerk is DIRECTED to close this case.

     SO ORDERED on February 20, 2019.

                                               /s/ Philip P. Simon
                                             JUDGE
                                             UNITED STATES DISTRICT COURT




                                         2
